[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             JULY 18, 2008
                             No. 08-10286
                                                           THOMAS K. KAHN
                         Non-Argument Calendar
                                                               CLERK
                       ________________________

               D. C. Docket No. 07-01237-CV-ORL-31-UAM

LUQMAN ADESOLA ADEJUMOBI,


                                                      Plaintiff-Appellant,

                                  versus

NATIONAL SECURITY AGENCY,
(N.S.A),

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (July 18, 2008)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Luqman Adesola Adejumobi appeals pro se the summary judgment against
his complaint under the Freedom of Information Act, 5 U.S.C. § 552, and the

Privacy Act, 5 U.S.C. § 552, and in favor of the National Security Agency. The

district court concluded that the records sought by Adejumobi were exempt from

the disclosure under the Information Act and the Agency had no records governed

by the Privacy Act that were responsive to Adejumobi’s request. We affirm.

      We review a summary judgment de novo. O'Kane v. U.S. Customs Service,

169 F.3d 1308, 1309 (11th Cir. 1999). A summary judgment should be entered

when "there is no genuine issue as to any material fact and . . . the moving party is

entitled to a judgment as a matter of law." Fed. R. Civ. P. 56(c).

      Section 552(a)(3) requires federal agencies, upon any request for records

that reasonably describe documents held by that agency, to make those documents

promptly available to any person. 5 U.S.C. § 552(a)(3). The Information Act

requires agencies to release their records unless the records are protected from

disclosure by a statutory exemption. Arenberg v. Drug Enforcement Admin., 849

F.2d 579, 580 (11th Cir. 1988). The agency bears the burden of establishing that an

exemption applies. Miscavige v. Internal Revenue Service, 2 F.3d 366, 367 (11th

Cir. 1993). An agency ordinarily may discharge its burden by filing a declaration

of a qualified official regarding the factual basis for the conclusion of the agency

that an exemption applies. A declaration by an official about a national security



                                           2
exemption is entitled to “substantial weight,” King v. United States Dep’t of

Justice, 830 F.2d 210, 217 (D.C. Cir. 1987); Military Audit Project v. Casey, 656

F.2d 724, 737 (D.C. Cir. 1981), but the declaration must offer the “requester a

meaningful opportunity to contest, and the district court an adequate foundation to

review, the soundness of the withholding.” King, 830 F.2d at 218.

      In support of its motion for summary judgment, the Agency filed a

declaration of Rhea D. Siers, the Deputy Associate Director for Policy and Records

for the Agency. Siers could neither confirm nor deny the existence of intelligence

records that were responsive to Adejumobi’s request. Siers explained that any

information or records responsive to Adejumobi’s request were withheld based on

two exemptions under the Information Act. 5 U.S.C. § 552(b)(1), (3). The Agency

also explained that it had no records governed by the Privacy Act that were

responsive to Adejumobi’s request.

      Adejumobi failed to present any argument or evidence that responded to the

declaration of Siers. Adejumobi instead asserted that he did not want intelligence

records. Adejumobi stated that he wanted judicial records that referred to him.

      The district court did not err. The record discloses no genuine issue of

material fact that any information or records responsive to Adejumobi’s request are

exempt from disclosure and that the Agency has no records governed by the



                                          3
Privacy Act that are responsive to Adejumobi’s request. The district court

correctly concluded that the Agency was entitled to a summary judgment against

Adejumobi’s complaint.

      The summary judgment in favor of the Agency is

      AFFIRMED.




                                         4